Citation Nr: 0706205	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  03-01 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to additional compensation for the veteran's 
dependent child, D., for the period extending from September 
1998 to January 2000.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from September 1967 to 
July 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 determination by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In December 2003 and November 2005 the Board remanded for 
further development the issue of entitlement to additional 
compensation for the veteran's dependent child, D., for the 
period extending from September 1998 to August 2000.  An 
October 2006 supplemental statement of the case assigned an 
effective date of January 5, 2000 and thus the period in 
question currently before the Board is from September 1998 to 
January 2000.  


FINDINGS OF FACT

1.  The veteran is in receipt of VA compensation benefit 
payments at a 30 percent schedular rate for post-traumatic 
stress disorder, 30 percent for left ankle disorder and a 
noncompensable rating for scars of the left ankle.  

2.  The evidence demonstrates the veteran's child D., 
attained the age of 18 in November 1995.  

3.  Additional payments for the veteran's child D. based on 
school attendance continued until July 1, 1997; he graduated 
from high school in June 1997.  

4.  The veteran did not file an informal or formal claim for 
dependent benefits regarding D.'s school attendance after his 
18th birthday within 1 year of the time period from September 
1998 to January 2000.



CONCLUSION OF LAW

The criteria for payment of additional dependency benefits 
for a child over the age of 18 based upon school attendance 
have not been met.  38 U.S.C.A. § 101 (West 2002); 38 C.F.R. 
§§ 3.57, 3.667 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the February 2004 VCAA letter have 
informed the claimant of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board also notes that the February 2004 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

The Board is mindful that the VCAA letter did not satisfy the 
requirement advising the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Nevertheless, the Board finds this to be a harmless 
error as such notice was provided in the December 2002 
statement of the case.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran after the rating decision 
on appeal.  However, the Board finds that any defect with 
respect to the VCAA notice requirement was harmless error for 
the reasons specified below.

In the February 2004 VCAA letter and December 2002 statement 
of the case, the RO informed the appellant of the applicable 
laws and regulations regarding the claim, the evidence 
needed to substantiate such claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also finds 
that all necessary development has been accomplished.  
Neither the appellant nor his representative has indicated, 
and there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  

It is unclear whether the Dingess/Hartman analysis applies to 
the instant case, nevertheless, regardless of whether the 
veteran was provided notice of the types of evidence 
necessary to establish a rating or effective date, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Since the Board concludes 
below that the evidence is against the veteran's claim, any 
questions as to the appropriate rating and effective date to 
be assigned are rendered moot. 

Analysis

VA law provides that the term "child" means, among other 
things, an unmarried person who is under the age of 18 years 
or who, after attaining the age of 18 years and until 
completion of education or training (but not after attaining 
the age of 23 years), is pursuing a course of instruction at 
an approved educational institution.  38 U.S.C.A. § 101(4); 
38 C.F.R. § 3.57(a).

Additional pension or compensation may be paid from a child's 
18th birthday based upon school attendance, if the child was 
at that time pursuing a course of instruction at an approved 
educational institution, and a claim for such benefits is 
filed within one year from the child's 18th birthday.  38 
C.F.R. § 3.667(a)(1).  Pension or compensation based upon a 
course of instruction at an approved educational institution 
which was begun after a child's 18th birthday may be paid 
from the commencement of the course, if a claim is filed 
within one year from that date.  38 C.F.R. § 3.667(a)(2).

In this case, the veteran submitted documentary evidence 
demonstrating that his child, D. was born in November 1977.  
He attained the age of 18 in November 1995.  The veteran is 
in receipt of VA compensation benefit payments at a 
30 percent schedular rate for post-traumatic stress disorder, 
30 percent for left ankle disorder and a noncompensable 
rating for scars of the left ankle.  

In February 1996 a statement was received from the veteran 
indicating that his son D. started school a year later, was 
18 and was a junior in high school.  That same month, a 
Request for Approval of School Attendance, Form 21-674, was 
received indicating that D. was in high school, the starting 
date was September 1995 and expected date of graduation was 
June 1997.  In April 1996 and April 1997, Certifications of 
D's attendance in high school were received from the veteran, 
with an expected graduation date of June 1997.  RO letters 
dated in April 1997 and July 1999 showed that payments for D. 
would continue based on school attendance until July 1, 1997.  
In a January 2001 claim, the veteran stated that his son D. 
left school December 2000 and would resume classes the end of 
March 2001.  A Form 21-674, was received from the veteran in 
April 2001 for the period from September 1998 to September 
2000.  D.'s transcripts were received in January 2003 for the 
following semesters:  fall 1998, winter 1999, spring 1999, 
fall 1999, winter 2000, spring 2000 and summer 2000.  In a 
July 2006 statement, the veteran indicated that D.'s winter 
semester was from January 5, 2000 to March 17, 2000, the 
summer semester was from June 19, 2000 to July 28, 2000.  

An October 2006 supplemental statement of the case assigned 
an effective date of January 5, 2000 for additional 
compensation for the veteran's dependent child, D.  Based 
upon the evidence of record, the Board finds that entitlement 
to additional dependency benefits for a child over the age of 
18 based upon school attendance is not warranted.  The Board 
notes that additional payments for D. based on school 
attendance continued until July 1, 1997, he apparently 
graduated from high school in June 1997.  Subsequently, no 
claim, either formal or informal, for payment of additional 
dependency benefits for D. based upon school attendance was 
filed until January 2001.  While the veteran in his December 
2002 Form 9 Appeal asserted that he consistently submitted 
Requests for Approval of School Attendance during the period 
from September 1998 to August 2000, the evidence discussed 
above shows that the earliest communication received from the 
veteran regarding this time frame was in January 2001.  

The Court has held that in cases such as this, where the law 
is dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  In the absence of any evidence of a claim for 
additional dependency benefits for a child over the age of 18 
based upon school attendance having been filed within one 
year of the period from September 1998 to January 2000, the 
Board finds that the claim must be denied.  


ORDER

The appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


